DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
2.	Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
	Applicant states that Rosenbaum does not disclose setting a reference traveling course from two paths in relation to a reference traveling course setting part configured to set, as a reference traveling course, one of the target traveling course and the second target traveling course according to a given condition, because  the system described in Rosenbaum is adapted to compute a region of intersection of predicted likely paths, and determine whether the pedestrian is inside or moving towards the region of intersection. However, Examiner’s position is that Applicant does not provide a reason why the citation of Rosenbaum does not teach the claimed limitation. Therefore, Examiner maintains that Rosenbaum et al. teaches the limitation “a reference traveling course setting part configured to set, as a reference traveling course, one of the target traveling course and the second target traveling course according to a given condition”.
	Applicant states that Hayashi does not disclose delaying the given timing when a difference between the reference traveling target and the predicted traveling course is small. However, Hayashi discloses the delay in operation support timing when an actual obstacle is detected on a curve, and when detecting a fault curve via a fault detection device 100. While Hayashi does not disclose that the fault curve/difference is small, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hayashi to include that the fault/difference is small, since it is well known in the art that differences between reference targets and predicted courses can be under a predetermined threshold. 
	Applicant further states that Hayashi does not even disclose a reference traveling course and a predicted travelling course. However, Examiner is not relying on Hayashi et al. to teach these limitations, for Kriel et al. discloses these limitations as shown in the previous rejection. Examiner relies on Hayashi et al. only to show that it is well known to delay the timing of collision avoidance based on a detected difference in paths compared to expected results, including the claimed reference traveling course and predicted traveling course. While Hayashi does not disclose these limitations, it would have been obvious to a person of ordinary skill in the art to incorporate the delay teachings of Hayashi et al. into the system of Kriel et al. which teaches the predicted and reference courses in order for operation support to be performed at appropriate timing.

Claim Rejections - 35 USC § 103
3.	 In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability s hall not be negated by the manner in which the invention
was made. 

5.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel et al. (US 9,238,463 B2) in view of Rosenbaum et al. (US 9,233,659 B2) and HAYASHI et al. (JP2013-137710 A)

	Regarding claim 2, Kriel et al. discloses a vehicle driving support system comprising:
		an obstacle detection part configured to detect an obstacle located ahead of a vehicle (i.e. machine 110 may use radar devices 120a-120h to detect objects in their respective fields of view 130a-130h — Col. 2, lines 49, 50); and 
		a collision avoidance support part configured to, when the obstacle detection part detects the obstacle, start collision avoidance support for avoiding a collision against the obstacle at a given timing (i.e. a collision avoidance system may use radar data to control machine 110 to prevent it from colliding with objects in its path — Col. 2, lines 50-53), wherein the vehicle driving support system further comprises: a preceding vehicle detection part configured to detect a preceding vehicle which is traveling ahead of the vehicle (i.e. image processor 255 may render the portion of unified image 320a on display 260a as rendered image 450a which includes vehicle 410a as it is in front of machine 110a-— Col. 9, lines 4-17); 
		a target traveling course calculation part configured to calculate a target traveling course which allows the vehicle to maintain traveling within a traveling road on which the vehicle is located (i.e. image processor 255 may also, in some embodiments, determine a target path for machine 110 — Col. 10, lines 57, 58); and 
		a predicted traveling course calculation part configured to calculate a predicted traveling course based on a current traveling behavior of the vehicle (i.e. image processing system 200 may render an overlay showing a predicted path of machine 110 that it has determined based on the state data associated with machine 110 — Col. 13, lines 8-12). 
	Kriel et al. does not disclose a second target traveling course calculation part configured to calculate a second target traveling course which allows the vehicle to follow a traveling trajectory of the preceding vehicle; and 
	a reference traveling course setting part configured to set, as a reference
traveling course, one of the target traveling course and the second target traveling course according to a given condition.
	However, Rosenbaum et al. discloses wherein said at least two most likely paths are selected from the group consisting of: a path of the present lane of travel of the vehicle as indicated by lane markings or curb, a path that follows current steering angle or yaw rate, a path of travel to follow a preceding vehicle, a path which is straight ahead and a path which avoids the vehicle going up ona curb, each based on a vehicle warning signal provided (condition) (Col. 2, lines 45-55).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kriel et al. to include the features of Rosenbaum et al. in order to for signaling a forward collision warning to prevent a collision between a vehicle and a pedestrian.
	Neither Kriel et al. nor Rosenbaum et al. disclose wherein the collision avoidance support part is configured to delay the given timing when a difference between the target traveling course and the predicted traveling course is equal to or less than a given value.
	However, HAYASHI et al. discloses that, in system ECU 13, when an actual obstacle is detected on a curve, it is possible to delay the operation support timing. When detecting a fault curve to delay in fault detection device 100, reliability of the obstacle curve in a preceding or an oncoming vehicle is delayed (last three paragraphs).
	While Hayashi does not disclose that the fault curve/difference is small, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hayashi to include that the fault/difference is small, since it is well known in the art that differences between reference targets and predicted courses can be under a predetermined threshold. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kriel et al. to include the features of Hayashi et al. in order for operation support to be performed at appropriate timing.

	Regarding claim 3, Kriel et al. in view of Rosenbaum et al. and HAYASHI et al. disclose the vehicle driving support system as recited in claim 2.
	Neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose wherein the target traveling course calculation part is configured to calculate the target traveling course such that it allows the vehicle to travel along a widthwise approximate middle of the traveling road on which the vehicle is located.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include wherein the target traveling course calculation part is configured to calculate the target traveling course such that it allows the vehicle to travel along a widthwise approximate middle of the traveling road on which the vehicle is located, since the system of Rosenbaum et al. facilitates keeping the vehicle in the lane.

	Regarding claim 4, neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose a support mode selection part configured to accept a selection manipulation by a driver to select one of a plurality of driving support modes each for supporting a driving manipulation by the driver, wherein the target traveling course calculation part is configured to sequentially calculate the target traveling course, irrespective of the driving support mode selected by the driver.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include a support mode selection part configured to accept a selection manipulation by a driver to select one of a plurality of driving support modes each for supporting a driving manipulation by the driver, wherein the target traveling course calculation part is configured to sequentially calculate the target traveling course, irrespective of the driving support mode selected by the driver, since the system of Rosenbaum et al. facilitates path calculation for collision avoidance.

	Regarding claim 5, neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose the vehicle driving support system as recited in claim 2, further comprising:
	a support mode selection part configured to accept a selection manipulation by a driver to
select one of a plurality of driving support modes each for supporting a driving manipulation by
the driver; and
	a traveling road detection part configured to detect the traveling road on which the vehicle is
located, wherein the given condition includes:
	the driving support mode selected by the driver; detectability of the traveling road; and detectability of the preceding vehicle, and wherein the reference traveling course setting part is configured to set, as the reference traveling course, one of the target traveling course and the second target traveling course, based on the driving support mode selected by the driver, detectability of the traveling road, and detectability of the preceding vehicle.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include a support mode selection part configured to accept a selection manipulation by a driver to select one of a plurality of driving support modes each for supporting a driving manipulation by the driver; and a traveling road detection part configured to detect the traveling road on which the vehicle is located, wherein the given condition includes the driving support mode selected by the driver; detectability of the traveling road; and detectability of the preceding vehicle, and wherein the reference traveling course setting part is configured to set, as the reference traveling course, one of the target traveling course and the second target traveling course, based on the driving support mode selected by the driver, detectability of the traveling road, and detectability of the preceding vehicle, since the system of Rosenbaum et al. facilitates path determination for collision prevention.

	Regarding claim 6, neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose the vehicle driving support system as recited in claim 2, wherein the target traveling course calculation part is configured to calculate the target traveling course such that it allows the vehicle to travel along a widthwise approximate middle of the traveling road on which the vehicle is located, and wherein the given value is set to a larger value when the target traveling course is set as the reference traveling course than when the second target traveling course is set as the reference traveling course.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include wherein the target traveling course calculation part is configured to calculate the target traveling course such that it allows the vehicle to travel along a widthwise approximate middle of the traveling road on which the vehicle is located, and wherein the given value is set to a larger value when the target traveling course is set as the reference traveling course than when the second target traveling course is set as the reference traveling course, since the system of Rosenbaum et al. facilitates keeping the vehicle in the lane.

	Regarding claim 7, neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose the vehicle driving support system as recited in claim 5, wherein, when the driving support mode selected by the driver is a driving support mode for supporting a driving manipulation by the driver to follow the traveling trajectory of the preceding vehicle, and the second target traveling course is set as the reference traveling course, the given value is set to a smaller value than when the target traveling course is set as the reference traveling course.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include wherein, when
the driving support mode selected by the driver is a driving support mode for supporting a driving manipulation by the driver to follow the traveling trajectory of the preceding vehicle, and the second target traveling course is set as the reference traveling course, the given value is set to a smaller value than when the target traveling course is set as the reference traveling course, since the system of Rosenbaum et al. facilitates route selection for collision avoidance.

	Regarding claim 8, the combination of Kriel et al. in view of Rosenbaum et al. and HAYASHI et al. disclose the vehicle driving support system as recited in claim 2, further comprising an avoidance action detection part configured to detect an avoidance action by the driver to avoid the collision against the obstacle.

	Neither Kriel et al. nor Rosenbaum et al. nor HAYASHI et al. disclose wherein the collision avoidance support part is configured to increase the given value when the avoidance action detection part detects the avoidance action by the driver.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of Rosenbaum et al. to include wherein the collision avoidance support part is configured to increase the given value when the avoidance action detection part detects the avoidance action by the driver, since the system of Rosenbaum et al. facilitates path determination for collision prevention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664